Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11 is canceled. 
Claims 1-10 and 12-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference LEABMAN (2017 /0187198) discloses “a receiver configured to determine location data associated with one or more objects. The receiver transmits the location data associated with the one or more objects to a transmitter configured to transmit wireless power waves. The receiver then receives the wireless power waves transmitted by antennas of the transmitter having one or more characteristics where the one or more characteristics are defined based on the location data by a processor of the transmitter”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a radiofrequency energy harvesting circuit configured to harvest radiofrequency energy from a radiofrequency signal and store the harvested radiofrequency energy in an energy storage component; user circuitry configured to be supplied with energy from said 

With respect to independent claim 14, the applicant argument is persuasive and the closest prior art reference LEABMAN (2017 /0187198) discloses “a receiver configured to determine location data associated with one or more objects. The receiver transmits the location data associated with the one or more objects to a transmitter configured to transmit wireless power waves. The receiver then receives the wireless power waves transmitted by antennas of the transmitter having one or more characteristics where the one or more characteristics are defined based on the location data by a processor of the transmitter”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a radiofrequency (RF) energy harvesting circuit configured to harvest RF energy from a radiofrequency 

With respect to independent claim 21, the applicant argument is persuasive and the closest prior art reference LEABMAN (2017 /0187198) discloses “a receiver configured to determine location data associated with one or more objects. The receiver transmits the location data associated with the one or more objects to a transmitter configured to transmit wireless power waves. The receiver then receives the wireless power waves transmitted by antennas of the transmitter having one or more characteristics where the one or more characteristics are defined based on the location data by a processor of the transmitter”, and the prior 

With respect to independent claim 26, the applicant argument is persuasive and the closest prior art reference LEABMAN (2017 /0187198) discloses “a receiver configured to determine location data associated with one or more objects. The receiver transmits the location data associated with the one or more objects to a transmitter configured to transmit wireless power waves. The receiver then receives the wireless power waves transmitted by antennas of the transmitter having one or more characteristics where the one or more characteristics are defined based on the location data by a processor of the transmitter”, and the prior 

With respect to independent claim 31, the applicant argument is persuasive and the closest prior art reference LEABMAN (2017 /0187198) discloses “a receiver configured to determine location data associated with one or more objects. The receiver transmits the location data associated with the one or more objects to a transmitter configured to transmit wireless power waves. The receiver then receives the wireless power waves transmitted by antennas of the transmitter having one or more characteristics where the one or more characteristics are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/ADI AMRANY/Primary Examiner, Art Unit 2836